Case 2:20-cv-12146-MAG-RSW ECF No. 10-1, PageID.60 Filed 10/23/20 Page 1 of 3




                              UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF MICHIGAN
                                   SOUTHERN DIVISION

 Tomeka Randolph, individually and on behalf of all others             Civil Action No: 2:20-cv-12146-
 similarly situated;                                                   MAG-RSW___________
              -v.-
                                                                       Hon. Judge Marl A. Goldsmith
 Congress Collection, LLC                                              Magistrate Judge R Steven Whalen
 and John Does 1-25.

                                       Defendant.

       [PROPOSED] ORDER GRANTING PLAINTIFF’S UNOPPOSED MOTION TO
        EXTEND TIME TO RESPOND TO DEFENDANT’S MOTION TO DISMISS

          This matter comes before the Court on the Unopposed Motion to Extend Time to Respond

to Defendant’s Motion to Dismiss, wherein Plaintiff asks that the Court extend the Plaintiff’s time

to respond up to and including November 25, 2020. Having reviewed and considered Defendants’

Unopposed Motion to Extend Time, and for good cause shown, the Court hereby ORDERS as

follows:

          Defendants’ Unopposed Motion to Extend Time to Respond to Defendant’s Motion to

Dismiss is GRANTED.



          IT IS SO ORDERED this __ day of October, 2020.



                                             PRESIDING JUDGE




33229980 v1
Case 2:20-cv-12146-MAG-RSW ECF No. 10-1, PageID.61 Filed 10/23/20 Page 2 of 3




Prepared and presented this 19th day of April, 2019.


/s/Yaakov Saks
STEIN SAKS, PLLC
285 Passaic Street
Hackensack, NJ 07601
Telephone: (201) 282-6500 Facsimile: (201) 282-6501
Ysaks@steinsakslegal.com




                                               2
33229980 v1
Case 2:20-cv-12146-MAG-RSW ECF No. 10-1, PageID.62 Filed 10/23/20 Page 3 of 3




                                 CERTIFICATE OF SERVICE

          I hereby certify that a copy of the foregoing document has been served on the following

counsel of record via e-mail on this the 19th day of April, 2019:


R. Frank Springfield (BPR # 025833)
BURR & FORMAN LLP
420 North 20th Street, Suite 3400
Birmingham, Alabama 35203


                                               /s/ Yaakov Saks




33229980 v1
